UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6836


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LARRY SINCLAIR WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Albert V. Bryan, Jr.,
Senior District Judge. (1:92-cr-00083-1)


Submitted:   February 24, 2011            Decided:   March 2, 2011


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Sinclair Williams, Appellant Pro Se. Lisa Owings, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Larry      Sinclair       Williams       sought,     under       18   U.S.C.A.

§ 3582   (West    2000       &     Supp.   2010),     to    reduce     the    consecutive

sentences imposed for his multiple convictions for use and carry

of   firearm     during      a     crime    of     violence    in    violation        of    18

U.S.C.A.   § 924(c)(1)           (West     Supp.    2010).       The     district      court

denied relief.         For the reasons that follow, we affirm.

            To        the        extent     Williams         seeks       relief        under

§ 3582(c)(2), his claim fails because he does not rely on a

sentencing     range        that    has    been    subsequently        lowered       by    the

Sentencing     Commission.            To   the     extent     Williams       seeks    relief

under § 3582(c)(1)(B), his claim fails on the merits.                                We have

previously held that convictions for separate crimes of violence

may lead to multiple sentences under § 924(c).                         United States v.

Luskin, 926 F.2d 372, 376-77 (4th Cir. 1991); see United States

v. Khan, 461 F.3d 477, (4th Cir. 2006) (noting that defendant’s

conviction       on     four        crime-of-violence          charges        constituted

separate predicate offenses, each of which supported consecutive

firearms offense sentence).                 Here, Williams’ separate § 924(c)

sentences were based his separate convictions for armed bank

robbery.

            We dispense with oral argument because the facts and

legal    contentions        are     adequately       presented      in   the      materials



                                             2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   AFFIRMED




                                    3